DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          LARAINE A. CALWAY,
                               Appellant,

                                     v.

                           DAVID R. CALWAY.
                               Appellee.

                              No. 4D22-358

                           [November 2, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;     Joseph     Marx,     Judge;     L.T.    Case     No.
502018CA003147XXXXMB.

   Laraine A. Calway, West Palm Beach, pro se.

   David R. Calway, Lake Worth Beach, pro se.

PER CURIAM.

    Laraine Calway appeals a detailed amended order barring her from
filing further submissions in the instant case in the lower court except for
a notice of appeal, and from instituting further actions against Appellee
David Calway unless represented by a member of the Florida Bar.

   The court’s ruling, based on its consideration of appellant’s
submissions and her statements at the show-cause hearing, concluded
that “absent the sanctions set forth” in the order, appellant “will continue
to abuse the judicial process in order to vex and harass” appellee.

   Pursuant to Florida Rule of Appellate Procedure 9.200(f), this court
gave appellant an opportunity to supplement the record regarding the
show-cause hearing. One day later, appellant filed a notice of her filing a
case in bankruptcy.

   We affirm the amended order.

    We conclude that the bankruptcy stay does not prevent us from
affirming the amended order.
   Because the final order on appeal did not involve an action against
appellant as a debtor or against appellant’s bankruptcy estate, the
automatic stay does not preclude this court from disposing of the appeal.

   “Congress enacted the Bankruptcy Reform Act of 1978 [] and included
in it a provision that automatically stays all legal proceedings against a
debtor upon the debtor’s filing of a petition seeking bankruptcy
protection.” Nat’l Med. Imaging, LLC v. Lyon Fin. Servs., Inc., 46 Fla. L.
Weekly D165, at *2 (Fla. 3d DCA Jan. 13, 2021) (emphasis added).

   “Once triggered by a debtor’s bankruptcy petition, the automatic stay
suspends any non-bankruptcy court’s authority to continue judicial
proceedings then pending against the debtor. This is so because § 362’s
stay is mandatory and ‘applicable to all entities’, including state and
federal courts.” Mar. Elec. Co., v. United Jersey Bank, 959 F.2d 1194, 1206
(3d Cir. 1991), reh’g granted and opinion vacated (Jan. 10, 1992), opinion
reinstated on reh’g (Mar. 24, 1992) (citing 11 U.S.C. § 362(a)).

    “Although the scope of the automatic stay is undeniably broad, it does
not serve to stay all actions involving the bankrupt party. Rather, the
reach of the automatic stay is limited by its purposes,” Kozich v. Cavallaro
(In re Kozich), 406 B.R. 949, 953 (Bankr. S.D. Fla. 2009), one of which is
to preserve “the status quo for the . . . debtor.” Merrick v. Whitmore (In re
Merrick), 175 B.R. 333, 336 (B.A.P. 9th Cir. 1994). As such, “this primary
objective is inapplicable to [the debtor]’s offensive action.” See id.

   Federal cases hold that the automatic stay does not apply to an action
brought by the debtor. Shah v. Glendale Fed. Bank, 52 Cal. Rptr. 2d 417,
420, 420 n.3 (Ct. App. 1996) (noting that “federal circuit courts have
consistently held, relying on the language of the automatic stay provision
and the policy underlying it, that section 362(a)(1) is applicable only to
actions against the debtor; not to actions brought by the debtor,” and “[t]he
bankruptcy courts agree”) (collecting cases).

   We have recognized that there is no need to obtain relief from the
section 362 automatic stay when “[t]he underlying final order on appeal
was not an action against [the] debtor.” Fountas v. Microcomputer Res.,
Inc., 87 So. 3d 1256, 1257 n.1 (Fla. 4th DCA 2012); see also Proper v. Don
Conolly Const. Co., 546 So. 2d 758, 759 (Fla. 2d DCA 1989) (disposing of
an appeal of a non-final order granting a motion to compel arbitration,
despite the debtor’s pending bankruptcy petition, because the “appeal
does not address the substantive issues involved in the dispute and affects
claims which would continue unhampered by the [debtor]’s bankruptcy”).


                                     2
    This case is similar to In re Kozich. In that case, the court ruled that
“there is no reason for the automatic stay to apply to the continuation of
the proceeding in question in the Fourth District Court of Appeal,” which
involved a debtor’s appeal of an order dismissing of a complaint he filed
against certain defendants. 406 B.R. at 951–53. The underlying case had
been filed “in violation of standing orders finding him to be a vexatious
litigant and prohibiting him from filing pro se causes of action in the 17th
Judicial Circuit.” Id. at 952. Like appellant in this case, the Kozich debtor
initiated both the original action and the appeal, and the defendants did
not try to exercise control over the property of the debtor’s estate.

   Affirmed.

GROSS, DAMOORGIAN and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     3